Per Curiam. This cause coming to be heard on the motion of the Respondent to dismiss due notice being given and the Court being fully advised; Finds that the complaint for compensation for time unjustly served in prison is brought within the jurisdiction of the Court as set forth in Ill. Rev. Stat., Ch. 37, Sec. 439.8 (C), 1975 which requires as a prerequisite for recovery that the Claimant “receive a pardon from the Governor stating that such pardon is issued on the ground of innocence of the crime for which they were imprisoned.” Allegation and proof of the existence of such a pardon is a prerequisite to stating a cause of action under such statute. See, Mostafa v. State, 30 Ill.Ct.Cl. 567, 569 (1975) and Harpstreith v. State, 30 Ill.Ct.Cl. 546, 550 (1975). In the instant case the complaint fails to even allege the existence of any pardon being issued to the Claimant. Such failure to prove the existence of a pardon results in the failure of Claimant’s complaint to state a cause of action. It is hereby ordered that the motion of the Respondent to dismiss be and the same is hereby granted and the complaint of Kenneth Anderson is hereby dismissed.